Citation Nr: 0019491	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, secondary to a left elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant 





INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1945. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a cervical 
spine disability, secondary to a left elbow disability, is 
plausible.

2.  A cervical spine disability, which had its onset many 
years post service, is not related, directly or otherwise, to 
the service-connected left elbow disability.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for a cervical 
spine disability, secondary to a left elbow disability, is 
well-grounded. 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000)

2.  A cervical spine disability is not proximately due to or 
the result of a service-connected disability. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.310 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).




Analysis

Service connection is in effect for a deformity of the left 
elbow, with limitation of flexion and extension and traumatic 
arthritis, evaluated as 20 percent disabling since September 
1945. Service connection was granted based on aggravation of 
a preexisting injury.  

A letter from Craig H. Yorke, M.D., dated in May 1995, 
discloses that the veteran had had left arm pain for two 
years following a fall. After reviewing the results of a 
myelogram performed the previous month, Dr. Yorke concluded 
that the veteran had cervical spondylosis. Dr. Yorke ventured 
no opinion regarding the etiology of this condition.

The veteran has contended that his cervical spine disability 
is secondary to his service-connected left elbow disability.  
In support of his contention he submitted a letter from Ali 
B. Manguoglu, M.D., dated in September 1996, and a letter 
from Kenneth D. Wedel, M.D, dated in January 1998.  It was 
Dr. Manguoglu's opinion that the veteran's elbow condition 
and left arm condition, within reasonable medical 
probability, brought on and aggravated his neck condition.  
It was Dr. Wedel's contention that the difficulty the veteran 
had with his cervical spine and shoulder was secondary to 
restricted extension and inflexion of his left elbow.  Given 
the opinions provided by Dr. Manguoglu and Dr. Wedel, the 
veteran's claim is well-grounded. 38 U.S.C.A. § 5107; Jones. 

In an opinion by a VA physician dated in December 1997, it 
was stated that the abnormal alterations in cervical bone and 
intervertebral disc areas were predominantly age-related 
hypertrophic and degenerative changes.  It was further stated 
that there was no substantial evidence that alterations of 
injured structures in the left elbow fracture zone could be 
held responsible for development of the defects demonstrated 
within the cervical spine over the intervening 58 years.

The veteran was examined by a VA orthopedist in May 1999. The 
claims folder was reviewed by this physician. The veteran 
related that he had first experienced pain in his neck and 
left shoulder in 1976 and had sought medical treatment 10 
years later. The examiner noted that x-rays showed post-
surgical changes of the cervical spine, as well as 
generalized anterior spurring of the thoracic and lumbosacral 
spine. He could see no correlation between the left elbow 
injury and the arthritis of the cervical spine. As there had 
been no injury to the cervical spine, the examiner opined 
that the degenerative changes of the cervical, thoracic and 
lumbosacral spine were naturally related to aging.

Given the above evidence, the Board finds that the cervical 
spine disability, which had its onset many years post 
service, is not related, directly or otherwise, to the 
service-connected left elbow disability. The record 
demonstrates that the veteran underwent surgery in April 1995 
for degenerative changes of the cervical spine which 
apparently became symptomatic in 1976, approximately 30 years 
after his separation from service. His surgeon, Dr. Manguoglu 
has provided no basis for his opinion relating this cervical 
spine condition to the service-connected left elbow 
disability. Dr. Wedel's statement does not indicate that he 
had the claims folder available for review when reaching a 
similar conclusion. The VA physician who concluded in 
December 1997 that there was no relationship between the left 
elbow disability and the cervical spine disability both 
reviewed the claims folder and provided detailed reasons and 
bases for his opinion. The VA orthopedist who examined the 
veteran in May 1999 also reviewed all the evidence of record 
and supported the other VA examiner's conclusion. 
Accordingly, the Board finds that the opinions by the VA 
physicians are more probative as to the question at issue.

In reaching its decision, the Board has taken into account 
the testimony provided by the veteran at a personal hearing 
at the RO in December 1997 concerning the problems he has 
experienced because of the service-connected left elbow 
disability. Generally, statements prepared by lay persons 
ostensibly untrained in medicine cannot constitute competent 
medical evidence.  A layperson can certainly provide an 
eyewitness account of an appellant's visible symptoms.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994).  However, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  For the most part, a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education must provide medical testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
record does not show that the appellant possesses the 
requisite expertise to render a medical opinion. Thus, his 
opinion regarding the matter in question is of minimal 
probative value.

For the above reasons, the Board finds that the preponderance 
of the evidence is against the veteran's claim that the 
veteran's cervical spine disability is related, directly or 
otherwise, to the service-connected left elbow disability. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a cervical spine 
disability, as secondary to a left elbow disability, is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

